Title: From John Adams to William Lee, 13 April 1780
From: Adams, John
To: Lee, William


     
      Dear sir
      Paris April 13. 1780
     
     I received yesterday, your favour of the 9. The Vessell you inquire after, is from Baltimore. What day she Sailed I dont know, she brought, very large Bundles of Newspapers a Year and an half old, and only three modern ones. These are all Baltimore Papers, and the latest of them is 15. Feb. Not a Scratch of a Pen to Dr. Franklin or me.
     All the News in these Papers, is, they have had an hard Winter, deep Snows and uncommon Frosts, such as made a Bridge of Ice from Connecticutt to Long Island, and from N. Jersey to Staten Island, to which last Lord Sterling went over, with a Party, burnt a few Vessells and a Guard House, took a few Prisoners, and afforded his Protection to a few deserters. Some N. Jersey People went over at the Same time and plundered, in a manner that displeased their General. Finding the Communication open with N. York he return’d. A Paragraph from a Pokeepsie Papers Says, that Clinton and Cornwallis with 7000 troops, Sailed the 26. December for the W. Indies, but that the storm which happend, a day or two after their Departure, was supposed to have injured them very much. A ship, Brigg and Schooner lost in the storm on Cape Cod, unknown who or whence, all perished.
     Congress had recommended to all the states to regulate Prices at 20 for one, which by the Speculations in the Papers was not well relished. Govr Johnson a Delegate in Congress for Maryland, General Ward for Mass Bay in the Room of Mr Dana. There is also an Account in the Papers, of Mr. Gerards taking Leave of Congress, and of their Votes containing in full and strong Terms an Approbation of his Conduct, and a request that he would sit for his Picture to be taken, by my old Friend Peel and preserved, as the Representative of the first foreign Minister to the United States.
     The Tale of the Proclamation of our Independence at New Orleans the 19 of Aug. by Beat of Drum must be an idle one. Mr. Jay nevertheless, has as I believe met, an affectionate and respectfull Reception, and after the Count de Florida Blanca shall have negotiated out of him, the best Terms he possibly can, and Mr. Jay shall have negotiated out of the Count the best Terms, that the Circumstances of our Country in Mr. Jays opinion, will admit of his insisting on, I have no Doubt a Treaty will be made. It is not att all surprizing to me, that Spain has been cool to Us, apparently so. The Truth is, she made a Treaty with us, the 6 March Feb. 1778. or in other Words, We bound ourselves to her, in a Treaty sufficiently advantageous to her in all Conscience, with out, her being bound to us at all.
     Is it not a Judgment of incensed Heaven, against the Islanders, that should have blinded, and stupified them to such a Degree, as not only to permit us, but drive Us to the Necessity, of binding ourselves, by our unsullied and unalterable Virgin Faith, in such a manner to their Ennemies. But it would not be at all surprising to me, if continuing in this course of blindness, they should declare War, against Holland, Prussia, Sweeden, Denmark Russia, Portugal and the Ottoman Port, and at the sametime, undertake to suppress the 60,000 Men in Arms in Ireland by Force, and to disperse the Meeting of Committees in England by setting the Military to fire upon them. There would be nothing in all this more unjust, more inhumane, more impolitick, extravagant, or mad, than in what they have, invariably been ingaged in these many Years.
     Adieu
    